Order entered December 13, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-21-00768-CV

                     IN RE C.D., F.D. AND L.C., Relators

          Original Proceeding from the 255th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-19-12390

                                     ORDER
                   Before Justices Schenck, Nowell, and Garcia

      Before the Court is relator’s September 3, 2021 petition for writ of

mandamus. We request that relators file a reply, if any, to real party in interest’s

November 5, 2021 response by December 28, 2021.


                                             /s/   DAVID J. SCHENCK
                                                   JUSTICE